F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                     June 15, 2006
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court

 PAUL J. HUNTIN GTON, SR.,

       Plaintiff - Appellant,

 v.                                                    No. 05-1448
                                                     (D. Colorado)
 CO OR AD O B OA RD OF PARO LE;                  (D.Ct. No. 05-CV-1299)
 ALLAN F. STANLEY, Chairman;
 C curtis D EV IN , V ice C hairman; DON
 VAN PELT, M ember; DR. RICHARD
 A. M ARTINEZ, M ember,

       Defendants - Appellees.



                 OR D ER D ISM ISSING FRIVOLOUS APPEAL
                  D EN YIN G IN FORM A PAUPERIS STATUS
                         AND IM POSING STRIKES


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9(G). The case is
therefore ordered submitted without oral argument.

       Paul J. H untington, Sr. is an inmate in the Colorado prison system. He

filed a pro se 28 U.S.C. § 1983 complaint against the Colorado Parole Board and

its members alleging violation of his rights under the Constitution of the United

States because the Board: 1) denied parole in 2002 and deferred reconsideration

of his application for three years and 2) again denied parole in 2005 and deferred

reconsideration of his application for five years. H e claims he is entitled to

annual parole reconsideration, notwithstanding current law, because when he was

convicted of first degree murder Colorado required annual parole consideration

for eligible prisoners. He was permitted to proceed in form a pauperis in the

district court.

       The district court screened his complaint as required by statute.

28 U.S.C. § 1915(e)(2)(B). It determined the complaint to be legally frivolous,

explained why, citing cases, and dismissed it. Huntington appealed, but the

district court denied in form a pauperis status on appeal because the appeal was

not taken in good faith; he had “not shown the existence of a reasoned, non-

frivolous argument on the law and facts in support of the issues raised on appeal.”

28 U.S.C. § 1915(a)(3).

       Huntington has here made another request to proceed in form a pauperis.

W e have reviewed his opening brief and cannot discern a reasoned, non-frivolous

argument on the law and facts in support of the issues he purports to raise. His

                                          -2-
request is denied and this frivolous appeal is DISM ISSED.

28 U.S.C. § 1915(e)(2)(B).

      Huntington is ordered to immediately pay the full appellate filing fee.

Kinnell v. Graves, 265 F.3d 1125, 1129 (10th Cir. 2001) (dismissal of an appeal

does not relieve appellant of obligation to pay appellate filing fee in full).

      Huntington has accumulated two strikes, one in the district court and one

here. 28 U.S.C. § 1915(g); Jennings v. Natrona County D et. Ctr. M ed. Facility,

175 F.3d 775, 780 (10th Cir. 1999).

      H untington’s M otion for Entry of Default Judgement is DENIED.

                                        Entered by the C ourt:

                                        Terrence L. O ’Brien
                                        United States Circuit Judge




                                          -3-